 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 476Brawley Beef, L.L.C. and Martha Marquez and Lo-rena Rivas.  Cases 21ŒCAŒ35031Œ1 and 21ŒCAŒ35031Œ2 June 30, 2003 DECISION AND ORDER BY CHAIRMAN BATTISTA AND MEMBERS LIEBMAN AND ACOSTA  On March 18, 2003, Administrative Law Judge James L. Rose issued the attached decision.  The Respondent filed exceptions and a supporting brief.  The General Counsel filed limited cross-exceptions and a supporting brief. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and briefs and has decided to affirm the judge™s rulings, findings,1 and conclusions, to adopt the recommended Order as modified.2  ORDER The National Labor Relations Board adopts the rec-ommended Order of the administrative law judge as modified below and orders that the Respondent, Brawley Beef, L.L.C., El Centro, California, its officers, agents, successors, and assigns, shall take the action set forth in the Order as modified. 1. Substitute the following paragraph for 2(a) and reletter the subsequent paragraphs:                                                            1 In adopting the judge™s finding that the Respondent violated Sec. 8(a)(1) by discharging Martha Marquez and Lorena Rivas, and his related credibility findings in favor of Marquez and Rivas, we do not rely on the judge™s statement that ﬁthere is nothing in the separation notices indicating that [Marquez and Rivas] had refused to do the work required or told Cota they would not.ﬂ  Arguably, the judge™s statement is incorrect.  We therefore do not rely on it.  Similarly, we do not rely on the judge™s basis for discrediting Elizabeth Cota™s testimony that, when she spoke with Marquez and Rivas, the employees refused to do their assigned work, and that such refusal was the reason for terminat-ing the two.  The judge found that this was improbable because, accord-ing to the judge, Cota did not record that fact on the separation notices. Even discounting the two matters mentioned above, the evidence es-tablishes that there was in fact no refusal to do work.  Regino admitted that lead person Medrano had assured her that ﬁeverything was running okay and . . . they [Rivas and Marquez] were working.ﬂ  She also ad-mitted that she did not personally observe the situation at Rivas™ and Marquez™ workstations before she drafted the separation notices.  The judge also credited denials by Marquez and Rivas that they refused to work.  In these circumstances, and in light of the deference we give to the credibility findings by a judge, who observes the witnesses, we will not disturb the judge™s findings.  2 We shall also reflect these modifications in accordance with our decision in Ishikawa Gasket America, Inc., 337 NLRB 175 (2001). We shall also modify the judge™s recommended Order in accordance with our recent decision in Ferguson Electric Co., Inc., 335 NLRB 142 (2001).  ﬁ(a) Within 14 days from the date of this Order, offer Martha Marquez and Lorena Rivas full reinstatement to their former jobs or, if those jobs no longer exist, to sub-stantially equivalent positions, without prejudice to their seniority or any other rights or privileges previously en-joyed. ﬁ(b) Make Martha Marquez and Lorena Rivas whole for any loss of earnings and other benefits suffered as a result of the discrimination against them, in the manner set forth in the remedy section of the decision.ﬂ 3. Substitute the following relettered paragraphs for 2(d) and (f). ﬁ(d) Preserve and, within 14 days of a request or such additional time as the Regional Director may allow for good cause shown, provide at a reasonable place desig-nated by the Board or its agents, all payroll records, so-cial security payment records, timecards, personnel re-cords and reports, and all other records, including an electronic copy of such records if stored in electronic form, necessary to analyze the amount of backpay due under the terms of this Order. ﬁ(f) Within 21 days after service by the Region, file with the Regional Director a sworn certification of a re-sponsible official on a form provided by the Region at-testing to the steps that the Respondent has taken to com-ply.ﬂ 4. Substitute the attached notice for that of the admin-istrative law judge. APPENDIX NOTICE TO EMPLOYEES POSTED BY ORDER OF THE NATIONAL LABOR RELATIONS BOARD An Agency of the United States Government  The National Labor Relations Board has found that we violated Federal labor law and has ordered us to post and obey this notice. FEDERAL LAW GIVES YOU THE RIGHT TO Form, join, or assist a union Choose representatives to bargain with us on your behalf Act together with other employees for your bene-fit and protection Choose not to engage in any of these protected activities.  WE WILL NOT discharge or otherwise discriminate against our employees because they concertedly com-plain about wages, hours, or other terms and condition of employment. 339 NLRB No. 69  BRAWLEY BEEF, L.L.C. 477WE WILL NOT in any like or related manner interfere 
with, restrain, or coerce empl
oyees in the exercise of 
rights guaranteed them by Section 7 of the Act. 
WE WILL remove from our files any reference to the 
unlawful discharges of Martha Marquez and Lorena 
Rivas, and 
WE WILL, within 3 days thereafter, notify the 
employees in writing that this has been done and that the 
discharges will not be used against them in any way. 
WE WILL, within 14 days from the date of the Board™s 
Order, offer Martha Marquez and Lorena Rivas full rein-
statement to their former jobs or, if those jobs no longer 
exist, to substantially equivalent positions, without 
prejudice to their senirity or any other rights or privileges 
previously enjoyed. 
WE WILL make Martha Marquez and Lorena Rivas 
whole for any loss of earnings and other benefits result-
ing from their discharge, less any net interim earnings, 
plus interest. 
 BRAWLEY BEEF, L.L.C.  Stephanie Cahn, Esq., for the General Counsel. Gregg J. Tucek, Esq
., of Phoenix, Arizona, for the Respondent. DECISION STATEMENT OF THE CASE JAMES L. ROSE, Administrative Law Judge.  This matter was tried before me on January 22, 
2003, at El Centro, California, on the General Counsel™s complaint which alleged that the 
Respondent committed certain violations of Section 8(a)(1) of 
the National Labor Relations Act, by terminating the two 
Charging Parties on March 15, 2002,1 for having engaged in protected concerted activity. 
The Respondent generally denied that it committed any vio-
lations of the Act and affirma
tively contends that Martha 
Marquez and Lorena Rivas were discharged because they re-
fused to do their assigned work. On the entire record as a whole, including my observation of 
the witnesses, briefs, and arguments of counsel, I make the 
following findings of fact, conclusions of law, and recom-

mended Order. I. JURISDICTION
 The Respondent is a California corporation engaged in the 
business of beef processing at a facility in Brawley, California.  
In the course and conduct of this business, the Respondent an-
nually purchases and receives 
at its facility goods, products, 
and materials directly from point
s outside the State of Califor-
nia valued in excess of $50,000. The Respondent admits, and I 
conclude, that it is an employer engaged in interstate commerce 
within the meaning of Section 2(
2), (6), and (7) of the Act.                                                           
 1 All dates are in 2002, unless otherwise indicated. 
II. THE ALLEGED UNFAIR LABOR PRACTICES A. The Facts 
The Respondent began operations on December 24, 2001, 
and now has about 700 employees 
engaged in various aspects of beef processing.  Included in this process is the operation of Super Vac machines on six lines.  Machine operators pick up 
cuts of meat and from a conveyor belt and place them on a 
machine to be sealed, vacuumed, 
and dried.  Line one processes 
beef rounds, which weigh an average of 10 pounds; however, 
Martha Marquez testified that at least on her last day, in addi-
tion to rounds there were other, heavier, cuts.  Typically two 

employees are assigned to a machine 
On March 15, Marquez was assigned as the operator on line 
one and after a short time, Rivas was assigned to help on line 
one.  Rivas had returned to full duty that day, having worked 

the previous 3 months on limited lifting due to a hand injury.  
Marquez testified that the meat she was lifting was not too 
heavy, but cuts that Rivas ha
d, apparently from another con-
veyor belt, were heavy.  Rivas complained to Marquez about 
the heaviness of the meat she had to lift and Marquez agreed, 
having come over to Rivas™ side to help her.  They discussed 
this issue, although continuing to work, and concluded that a man should be assigned to the line to help lift the heavier cuts.   They complained to Cecilio Albanez, the trainer, who helped 
for a while, and then he left.  They subsequently complained to 
Carman Clayton, a lead person under Debbie Regino, the then 
supervisor in packaging.  Clayton said she would talk to 
Regino.  Clayton returned and told them that Regino said they 
had to do their job.  Later Marquez told Clayton they wanted to 
speak to the supervisor above Regino and unable to do so, 
asked to speak to Jose Castaneda, the fabrication superinten-
dent.  Then about 10:30 a.m., Pa
tricia Madrano, another lead person, told them to report to personnel after lunch.  According to Regino, Albanez came to her and said that 
Marquez and Rivas ﬁwere refusing to do the work.  That they 
did not want to be on that line.ﬂ  She told him to tell Marquez 
and Rivas that they had just star
ted their rotation (a system put 
into effect the day before) and they would have to work on that 
machine for a week.  Then Madrano told Regino that Marquez 
Rivas ﬁdidn™t want to be on that machine because the product 
was too heavy, and they were refusing to do the work over 
there.ﬂ  That they were actually refusing to work Regino knew 
not to be true, since she asked, ﬁAre they keeping up?ﬂ and 
Madrano told her they were.  Then somewhat later, Clayton 
came to her with a report that Marquez and Rivas ﬁdid not want 
to be on that machine, that the meat was heavy.ﬂ  Regino also 
asked Clayton if everything was running okay, and she said, 
ﬁ[Y]es.ﬂ   
Regino testified that after she 
finished what she was doing, and after a second report that Marquez and Rivas wanted to talk 
to Castaneda, she went looking for Castaneda.  She could not 
find him, but she did locate Sam Falk, who apparently is the 
next step above Castaneda.  She explained the situation to Falk, who told her that since she had explained the rotation system to 

everyone the day before she should send Marquez and Rivas to 
human resources.  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 478Regino reported to Human Re
sources Manager Elizabeth Cota.  Cota told Regino to prepare separation notices for 
Marquez and Rivas and to have th
em report to her after lunch.  
Cota testified that her investigation consisted only of reviewing 
the personal files of Marquez and Rivas and talking to Regino.  
Cota testified that she first talked to Marquez and Rivas sepa-
rately and then to them together in the presence of Regino.  As 
a result of these discussions, Cota decided to discharge them 
and signed the previously prepared separation notices, which 
read in material part: 
 What was the Final Circumstance Leading to Separa-
tion?  (Printed on form.)  Unsatisfactory Employee.  Un-

willing to do the work required.  Complaining of work too 
hard, too heavy, too fast, etc.  The two former operators 
are women & able to do the work.  (In handwriting, pre-
sumably Regino™s.) 
 Cota testified that they were before her  
 [B]ecause I wanted to make sure that they were not refusing 
to do the job, but I asked them, I asked Lorena and Martha, 
ﬁIf I put you back on the line, are you going to do the job,ﬂ 
and they said, ﬁNo, we™re not going to do that job.ﬂ  And so 
after hearing them say that, then that™s when I used Debbie™s 
form, the separation notice.  I used it to terminate their em-
ployment with us.ﬂ 
 Marquez and Rivas denied that they were asked by Cota if 
they would do their job and said they would not.  
B. Analysis and Concluding Findings The General Counsel contends that the Respondent termi-
nated Marquez and Rivas for engaging in concerted activity 
protected by the ActŠcomplaining about the heavy lifting they 
were required to do.  The Responde
nt argues that they were not 
discharged for complaining.  They were discharged because 
they had refused to do their job and when asked by Cota if they 
would work on the line, they said they would not. 
There is little question that the weight required to be lifted is 
a working condition and that the complaints by Marquez and 
Rivas were concerted.  See generally 
Meyers Industries, 268 NLRB 493 (1984), remanded sub nom. Prill v. NLRB
, 755 F.2d 941 (D.C. Cir. 1985), cert. denied 474 U.S. 948 (1985), reaffd. 
281 NLRB 882 (1986), affd. sub nom. Prill v. NLRB, 835 F.2d 1481 (D.C. Cir. 1987), cert. denied 487 U.S. 1205 (1988).   

While the 
Meyers
 holding has been recently questioned by 
former Chairman Gould and former Member Browning without 
elaboration [Aroostook County Regional Ophthalmology Cen-
ter, 317 NLRB 218 (1995); 
Liberty Natural Products, 314 NLRB 630 (1994)], it continues to form the basis for analyzing 
when activity of employees is concerted.  Though in the very 
early stages of what might have 
lead to group action, I conclude that the joint complaints by Marquez and Rivas amounted to 
concerted activity.  I note that the heaviness issue was first 
raised by Rivas, since she ha
d just returned from limited duty 
and was assigned a job where the meat was heavier than that 
which Marquez was lifting.  However, Marquez soon joined in 
the complaint, and was the spokesperson for an issue common 
to both.  (Marquez is bilingual.  Rivas is not.) The Respondent does not question either that complaining 
about the heaviness of work is protected or that the complaints 
of Marquez and Rivas were concerted.  The basic argument of 
the Respondent was that Marquez and Rivas had refused to do 
their assigned jobs and when confronted by Cota said they 
would not do the work.  They were therefore changing the work 
rules and their action was not protected.  Whether they in fact 
refused to do their assigned duties, and told Cota that they 
would not even if she returned th
em to the line is the principal 
fact of issue in this matter.  On
 this, there is a direct credibility 
conflict between Cota/Regino and Marquez/Rivas, I credit 
Marquez and Rivas and discredit Cota and Regino. First, there is nothing in the separation notices indicating that 
they had refused to do the work required or told Cota they 
would not.  If, as Cota testified, the reason Marquez and Rivas 
were discharged was because they told her they would not work 
on the line to which they were assigned, surely such would 
have been noted on their separation notices.   While Regino repeatedly testified that they were refusing to 
work, she also repeatedly testified that on asking her lead per-
sons if everything was running okay, she was told it was.  
Noone testified that they observed Marquez and Rivas not do-
ing their assigned tasks.  Th
e sum of the Respondent™s wit-nesses is that they did the work, but did not want to because of 

some of the meat was too heavy, and wanted to have this situa-
tion rectified.  Regino testified that their complaint had been 
that the job they were required to do was unsafe for women and 
that men should be assigned to lift the heavier cuts.  The fact 
that Regino disagreed, testifying that women had been doing 
the job, does not disprove the protected concerted nature of the 
employees™ complaint. 
I conclude that Marquez and Rivas were discharged because 
they complained about the heaviness of the product they were 
required to lift and that such, in this context, was concerted 
activity protected by the Act.  Accordingly, I conclude that the 
Respondent violated Section 8(a
)(1) in discharging them.  I reject the Respondent™s contention that because it had not dis-
charged others for complaining about working conditions, it did 
not discharge Marquez and Rivas for this reason.   The testi-
mony Cota and Regino about othe
r complaints is simply too 
general to be of much relevance to this situation. 
THE REMEDY Having found that the Respondent has engaged in certain un-fair labor practices, I conclude 
that it should be ordered to cease and desist therefrom and to take
 certain affirmative action de-
signed to effectuate the policies of the Act, including offering 
Martha Marquez and Lorena Rivas reinstatement to their for-
mer jobs or, if those jobs no longer exist, to substantially 
equivalent positions of employme
nt and make them whole for any loss of wages and other bene
fits they may have suffered, 
with interest,  in accordance w
ith the formula set forth in 
F. W. Woolworth Co., 90 NLRB 289 (1950), and 
New Horizons for 
the Retarded, 283 NLRB 1173 (1987).  BRAWLEY BEEF, L.L.C. 479On these findings of fact and conclusions of law and on the 
entire record, I issue the following recommended
2ORDER The Respondent, Brawley Beef, 
L.L.C., El Centro, Califor-
nia, its officers, agents, successors, and assigns, shall 
1. Cease and desist from (a) Discharging or otherwise 
discriminating against employ-
ees because they make concerted complaints about wages, 
hours, and other terms and conditions of employment. 
(b) In any like or related manne
r interfering with, restraining, or coercing employees in the exercise of the rights guaranteed 
them by Section 7 of the Act. 
2. Take the following affirmative action deemed necessary to 
effectuate the policies of the Act: (a) Offer Martha Marquez and 
Lorena Rivas immediate and full reinstatement to their former 
jobs or, if those jobs no longer exist, to substantially equiva
lent positions of employment, 
without prejudice to their seniority or any other rights or privi-
leges previously enjoyed, and make them and whole for any 
loss of earnings and other benefits suffered as a result of the 
discrimination against them in the manner set forth in the rem-
edy section of this decision.  
(b) Within 14 days from the date of this Order, remove from 
its files any reference to the unl
awful discharges, and within 3 days thereafter notify the employees in writing that this has 
been done and that the discharges, will not be used against 
them in any way. 
                                                          
                                                           
2 If no exceptions are filed as provided by Sec. 102.46 of the Board's 
Rules and Regulations, the findi
ngs, conclusions, and recommended 
Order shall, as provided in Sec. 102.48 of the Rules, be adopted by the 
Board and all objections to them sh
all be deemed waived for all pur-
poses. 
(c) Preserve and, within 14 days
 of a request, make available 
to the Board or its agents for examination and copying, all pay-
roll records, social security payment records, timecards, per-
sonnel records and reports, and all other records necessary to 
analyze the amount of backpay due under the terms of this Or-
der. (d) Within 14 days after service by the Region, post at its fa-
cility in El Centro, California, copies of the attached notice 
marked ﬁAppendix.ﬂ3 Copies of the notice, on forms provided 
by the Regional Director for Re
gion 21, after being signed by 
the Respondent's authorized representative, shall be posted by 
the Respondent immediately upon receipt and maintained for 
60 consecutive days in conspic
uous places including all places where notices to employees are customarily posted.  Reason-

able steps shall be taken by the Respondent to ensure that the 
notices are not altered, defaced, or covered by any other mate-
rial.  In the event that, during the pendency of these proceed-
ings, the Respondent has gone out of business or closed any 
facility involved in these pro
ceedings, the Respondent shall 
duplicate and mail, at its own expense, a copy of the notice to 

all former employees employed
 by the Respondent at any 
closed facility since the date of 
this Order.  The notices will be 
both in English and Spanish. (e) Within 21 days after service of this Order, inform the Re-
gion, in writing, what steps the 
Respondent has taken to comply 
therewith.   3 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
   